Title: From George Washington to George Gilpin, 1 November 1785
From: Washington, George
To: Gilpin, George

 

Dear Sir,
Mount Vernon Novr 1st 1785.

After I had written to you on Saturday, I saw Lund Washington, who informed me that he had seen you the day before, & understood from you, that it would not be convenient for you to spare your Scow until next Week—as your letter to me says it may be had tomorrow I fear, in order to accomodate me, you have been induced to put your self to an inconvenience. To prevent which, I give you the trouble of this letter, as it would give me real concern if this were to be the case. The difference to me is very trifling whether I get it this Week or next; I therefore beg that you would make the time perfectly suitable to your own business, & let me know it, to which I will conform thankfully.
I am much obliged by the assurance of procuring me a level, and shall depend upon it. and am very much so, for your kind offer to come down & put me in the best mode of getting up Mud, which may facilitate my experiments greatly—With great esteem & regard I am—Dear Sir Yr Most Obedt Servt

Go: Washington

